 



Exhibit 10.3
Appendix A
to Award Letter
Granted July 21, 2007 (the “Grant Date”)
Terms and Conditions of
Restricted Shares Award
The restricted shares (“Restricted Shares”) granted to you on the Grant Date by
Transocean Inc. (the “Company”) of the ordinary shares, par value $0.01 per
share, (“Ordinary Shares”) of the Company are subject to the terms and
conditions set forth in the Transocean Inc. Long-Term Incentive Plan (the
“Plan”), any rules and regulations adopted by the Executive Compensation
Committee of the Board of Directors (the “Committee”), any additional terms and
conditions set forth in this Appendix A which forms a part of the attached award
letter to you (“Award Letter”) and the enclosed Prospectus for the Plan. Any
terms used and not defined in the Award Letter have the meanings set forth in
the Plan. In the event there is an inconsistency between the terms of the Plan
and the Award Letter, the terms of the Plan will control.

1.   Vesting and Restricted Shares

  (a)   Unless vested on an earlier date as provided in this Appendix A, the
Restricted Shares granted pursuant to your Award Letter will vest in
installments as set forth in the Vesting Schedule in your Award Letter.     (b)
  In certain circumstances described in paragraphs 4 and 6 below, your
Restricted Shares may vest before this date. In addition, the Committee may
accelerate the vesting of all or a portion of your Restricted Shares at any time
in its discretion.     (c)   You do not need to pay any purchase price to
receive the Restricted Shares granted to you by your Award Letter. The Committee
has determined that your Restricted Shares are being awarded in consideration of
your past services.

2.   Restrictions on the Restricted Shares       Until your Restricted Shares
have vested, you may not sell, transfer, assign or pledge them. Share
certificates representing your Restricted Shares will be registered in your name
as of the date of your Award Letter, but will be held by the Company on your
behalf until such shares vest. You are required to open a brokerage account with
Charles Schwab & Co., Inc. (“Schwab”), or such other broker as the Company
reserves the right to designate, prior to taking possession of any vested
shares. Failure to open and maintain such account or to follow instructions of
the Company in this regard can result in the forfeiture of the Restricted
Shares. Promptly after the Restricted Shares vest, the net shares (total vested
Shares minus any Shares retained by the Company in accordance with the policies
and requirements as described in Section 7), will be delivered in street name to
your Schwab brokerage account (or, in the event of your death, to a Schwab
brokerage account in the name of your beneficiary under the Plan or to such
other brokerage account with another broker retained by the Company if Schwab is
no longer retained by the Company) or, at the Company’s option, a certificate
for such shares will





--------------------------------------------------------------------------------



 



    be delivered to you. There will be some delay between the date of vesting
and the date your shares become available to you due to administrative reasons.
Your vested Shares will no longer be Restricted Shares.   3.   Dividends, Cash
Consideration and Voting

  (a)   Dividends and Cash Consideration. From the date of your Award Letter,
all cash dividends payable with respect to your Restricted Shares and any cash
into which your Restricted Shares are exchanged or reclassified by the Company
will be paid directly to you at the same time such amounts are paid with respect
to all other Ordinary Shares of the Company.     (b)   Voting Rights. You will
have the right to vote your Restricted Shares.

4.   Termination of Employment

  (a)   General. The following rules apply to the vesting of your Restricted
Shares in the event of your death, disability, or other termination of
employment.

  (i)   Death or Disability. If your employment is terminated by reason of death
or disability (as determined by the Committee), all of your Restricted Shares
will vest on the first day in the calendar quarter following your date of
termination.     (ii)   Convenience of the Company. If the Company terminates
your employment for the convenience of the Company (as determined by the
Committee), all of your Restricted Shares will vest on your date of termination.
    (iii)   Other Termination of Employment. If your employment terminates for
any reason other than death, disability or termination for the convenience of
the Company (as those terms are used above), any of your Restricted Shares which
have not vested prior to your termination of employment will be forfeited.    
(iv)   Adjustments by the Committee. The Committee may, in its sole discretion
exercised before or after your termination of employment, accelerate the vesting
of all or any portion of your Restricted Shares.

  (b)   Committee Determinations. The Committee shall have absolute discretion
to determine the date and circumstances of termination of your employment,
including without limitation whether as a result of death, disability,
convenience of the Company or any other reason, and its determination shall be
final, conclusive and binding upon you.

2



--------------------------------------------------------------------------------



 



5.   Beneficiary       You may designate a beneficiary to receive any portion of
the Restricted Shares that become due to you after your death, and you may
change your beneficiary from time to time. Beneficiary designations must be duly
executed using the proper form designated by the Headquarters Human Resources
Department and timely filed with the Administrator of the Long-Term Incentive
Plan in that department. If you fail to designate a beneficiary, shares due to
you under the Plan will be paid to the executor or administrator of your estate
in the event of your death.   6.   Change of Control       All of your
Restricted Shares will vest immediately upon a qualifying Change of Control of
the Company if you are employed by the Company on such date.   7.   Income Tax
Withholding       You should consult the Long-Term Incentive Plan Prospectus for
a general summary of the U.S. federal income tax consequences to you from the
Restricted Ordinary Shares based on currently applicable provisions of the Code
and related regulations. The summary does not discuss state and local tax laws
or the laws of any other jurisdiction, which may differ from U.S. federal tax
law. For these reasons, you are urged to consult your own tax advisor regarding
the application of the tax laws to your particular situation. The Company will
collect applicable withholding taxes by retaining Restricted Shares having a
value equal to the amount of your withholding obligation from the shares
otherwise deliverable to you upon the vesting of your Restricted Shares. This
withholding will not necessarily equal your total tax obligation on the vesting
of your Restricted Shares. Further, any dividends on the Restricted Shares paid
to you pursuant to Section 3 above prior to their vesting will generally he
subject to federal, state and local tax withholding, as appropriate, as
additional compensation.       Any award under the Plan is also subject to all
applicable withholding policies of the Company as may be in effect from time to
time, at the sole discretion of the Company. Without limiting the generality of
the foregoing, the Company expressly has the right to withhold or cause to be
withheld (whether upon award determination, grant, vesting, exercise of rights
or otherwise) any portion of an award (including without limitation any portion
of the proceeds of an exercise of any award rights such as, if applicable, a
stock option, or any portion of any securities issuable in connection with any
award such as, if applicable , the issuance of ordinary shares for deferred
units) pursuant to any tax equalization or other plan or policy, as any such
policies or plans may be in effect from time to time, irrespective of whether
such withholding correlates to the applicable tax withholding requirement with
respect to your award. Awards are further subject to any tax and other reporting
requirement that may be applicable in any pertinent jurisdiction including any
obligation to report awards (whether related to the granting or vesting thereof
or exercise of rights thereunder) to any taxing authority or other pertinent
third party.

3



--------------------------------------------------------------------------------



 



8.   Restrictions on Resale       Other than the restrictions referenced in
paragraph 2, there are no restrictions imposed by the Plan on the resale of
Restricted Shares acquired under the Plan. However, under the provisions of the
Securities Act of 1933 (the “Securities Act”) and the rules and regulations of
the Securities and Exchange Commission (the “SEC”), resales of shares acquired
under the Plan by certain officers and directors of the Company who may be
deemed to be “affiliates” of the Company must be made pursuant to an appropriate
effective registration statement filed with the SEC, pursuant to the provisions
of Rule 144 issued under the Securities Act, or pursuant to another exemption
from registration provided in the Securities Act. At the present time, the
Company does not have a currently effective registration statement pursuant to
which such resales may be made by affiliates. There are no restrictions imposed
by the SEC of shares acquired under the Plan by persons who are not affiliates
of the Company.   9.   Effect on Other Benefits       Income recognized by you
as a result of the grant or vesting of Restricted Shares or dividends on, or
cash consideration with respect to, your Restricted Shares will not be included
in the formula for calculating benefits under any of the Company’s retirement
and disability plans or any other benefit plans.   10.   Code Section 409A
Compliance       If any of the provisions of the Award Letter or this Appendix A
would result in the imposition of an additional tax under Section 409A of the
Code and related regulations and Treasury pronouncements (“Section 409A”), that
provision will be reformed to avoid imposition of the additional tax and no
action taken to comply with Section 409A shall be deemed to impair a benefit
under the Award Letter or this Appendix A.

If you have any questions regarding your grant of Restricted Shares or would
like to obtain additional information about the Plan or the Committee, please
contact the Company’s Director of Global Compensation, Human Resources
Department, P. 0. Box 2765, Houston, Texas 77252. Your Award Letter and this
Appendix A contain the formal terms and conditions of your award and accordingly
should be retained in your files for future reference.

4